United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, BENTON POST
OFFICE, Benton, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0993
Issued: August 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2020 appellant, through counsel, filed a timely appeal from a March 12, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 4, 2019, as she no longer had residuals or
disability due to her accepted May 6, 2010 employment injury.
FACTUAL HISTORY
On May 7, 2010 appellant, then a 47-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 6, 2010 she sprained her right shoulder while opening and
closing the doors of her postal vehicle while in the performance of duty. She stopped work on
May 7, 2010.3 OWCP accepted the claim for right neck sprain and sprain of trapezius/rhomboid,
C5-6 cervical radiculopathy, and C5-6 cervical disc herniation. On July 22, 2010 appellant
underwent a right shoulder arthroscopy with subacromial decompression. On October 8, 2013 she
underwent an authorized anterior cervical discectomy and fusion, anterior stabilization of C5-6,
and drilling of uncovertebral joints and foraminotomy for decompression C5-6. OWCP paid
appellant wage-loss compensation on the supplemental rolls beginning June 21, 2010, and on the
periodic rolls beginning December 18, 2011.
On April 16, 2019 OWCP referred appellant for a second opinion evaluation with
Dr. Joe W. Crow, a Board-certified orthopedic surgeon, to clarify the nature and extent of her
employment-related medical residuals and disability.
A May 22, 2019 functional capacity evaluation revealed that appellant put forth an
unreliable effort and numerous inconsistencies were described which invalidated the evaluation.
In a May 29, 2019 report, Dr. Crow, noted appellant’s history of injury and treatment. He
examined her and provided findings. Dr. Crow noted that appellant walked with a normal gait and
limped when under observation. He noted healed arthroscopic portals on the right shoulder and a
healed surgical scar on the left shoulder where she had a nonwork-related lipoma removed and
acromioclavicular surgery. Dr. Crow indicated that appellant had 5/5 motor strength in the wrist
extensors, wrist flexors, elbow flexors, shoulder abduction and forward flexion and dorsiflexion,
and plantar flexion of the ankle. He found that the bilateral shoulders showed self-limitation with
testing, but with passive examination had full range of motion without any pain. Dr. Crow noted
that the neck revealed a healed surgical scar almost invisible in the wrinkle line and that appellant
demonstrated motion without any complaints of evidence of pain with forward flexion of 50
degrees and extensions of 60 degrees, side bending of 20 degrees both ways, and rotation of 45
degrees both ways, with no tenderness to palpation or spasm. He related her history of right
shoulder strain, cervical strain with cervical radiculopathy, and anterior cervical fusion and found
that the accepted right shoulder and cervical spine conditions had resolved and were not causing
any visible objective symptomatology. Dr. Crow also found that appellant’s subjective complaints
and description of discomfort did not fit with any objective findings on his examination, or with
findings of previous examiners. He opined that the accepted conditions had resolved and that she
3

The record reflects that appellant did not work from May 19 to August 1, 2010. Appellant returned to work with
restrictions and worked from August 2, 2010 through May 27, 2011. She worked as a rural carrier with no restrictions
from May 28 until July 18, 2011.

2

could return to full duties. Dr. Crow concluded that “[f]rom a purely physical standpoint, I do not
find limitations which would keep [appellant’s] from returning to this type of work, however, with
her variable responses and complaints as noted above as well as inconsistencies and self-limitation
during the examination and her history of not working now for nine years, I am doubtful that she
will ever return to work.”
On August 14, 2019 OWCP issued appellant a notice advising of its proposed termination
of her wage-loss compensation and medical benefits, based on the second opinion physician
finding that she had no residuals or disability due to that May 6, 2010 employment injury. It
afforded her 30 days to submit additional evidence or argument, if she disagreed with the proposed
termination, and enclosed the May 29, 2019 report from Dr. Crow.
In a March 26, 2019 report, Dr. Stephen E. Paulus, an osteopath Board-certified in
physiatry, noted appellant’s history of injury and treatment. He indicated that she initially
presented to a former colleague in June 2015, with several years of diffuse neck and radicular arm
pain/weakness. Dr. Paulus noted that appellant presented with exacerbation of radicular right
arm/leg pain. He also noted that a May 13, 2016 computerized tomography (CT) scan of her
cervical spine revealed a minimal dextroscoliosis and evidence of previous C5-6 fusion with
hardware, no malalignment, no fracture, no disc herniation, and no central or neural foraminal
stenosis. A May 20, 2016 magnetic resonance imaging (MRI) scan showed no evidence of nerve
damage, and a July 15, 2015 electromagnetic scan/nerve conduction velocity (EMG/NCV) studies
was within normal limits. Dr. Paulus opined that, in light of appellant’s reassuring cervical spine
CT and electro diagnostic evaluation, her radicular right arm pain, and weakness were felt to be of
unclear etiology.
By decision dated October 3, 2019, OWCP finalized its proposed termination of wage-loss
compensation and medical benefits, effective October 4, 2019.
On October 10, 2019 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on January 31, 2020.
By decision dated March 12, 2020, OWCP’s hearing representative affirmed the
October 3, 2019 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.4 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

4

R.H., Docket No. 19-1064 (issued October 9, 2020); M.M., Docket No. 17-1264 (issued December 3, 2018).

3

the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
ANALYSIS
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective October 4, 2019, as she no longer had residuals or disability causally
related to her accepted May 6, 2010 employment injury.
OWCP referred appellant to Dr. Crow for a second opinion evaluation to determine the
extent and degree of her accepted conditions and her work capacity. In a May 29, 2019 report,
Dr. Crow noted her history of right shoulder strain, cervical strain with cervical radiculopathy, and
anterior cervical fusion. He opined that the accepted right shoulder and cervical spine conditions
had resolved and that appellant’s subjective complaints did not fit with any objective findings on
his examination, or with findings of previous examiners. Dr. Crow advised that he did not find
limitations which would keep her from returning to work. He based his opinion on a proper factual
and medical history and physical examination findings and provided medical rationale for his
opinion. Dr. Crow provided a well-rationalized opinion based on medical evidence regarding the
accepted conditions causally related to the May 6, 2010 employment injury. Accordingly, the
Board finds that his second opinion report constitutes the weight of the medical evidence and, thus,
OWCP properly relied on his report in terminating appellant’s wage-loss compensation and
medical benefits.9
The evidence submitted by appellant prior to the termination of wage-loss compensation
and medical benefits also supports the finding that her accepted conditions had resolved and no
longer caused disability. She submitted a March 26, 2019 report from Dr. Paulus, who noted that
she presented with right arm/leg pain, neck pain, low back pain, and right C7 radiculitis.
Dr. Paulus also noted that appellant’s 2015 and 2016 MRI scan, CT, and EMG/NCV studies were
essentially normal, and can showed no evidence of nerve damage. He therefore concluded that the
source of her claimed right arm pain and weakness was of unclear etiology. As such, the Board

5

A.T., Docket No. 20-0334 (issued October 8, 2020); E.B., Docket No. 18-1060 (issued November 1, 2018).

6

C.R., Docket No. 19-1132 (issued October 1, 2020); G.H., Docket No. 18-0414 (issued November 14, 2018).

7

J.W., Docket No. 19-1014 (issued October 24, 2019); L.W., Docket No. 18-1372 (issued February 27, 2019).

8

L.S., Docket No. 19-0959 (issued September 24, 2019); R.P., Docket No. 18-0900 (issued February 5, 2019).

9
See V.R., Docket No. 19-0758 (issued March 16, 2021); N.G., Docket No. 18-1340 (issued March 6, 2019); A.F.,
Docket No. 16-0393 (issued June 24, 2016).

4

finds that this report does not support that appellant continued to have employment-related
residuals or disability as of October 4, 2019.
As the evidence establishes that appellant had no further employment-related disability or
need for medical treatment, the Board finds that OWCP properly terminated her wage-loss
compensation and medical benefits, effective October 4, 2019.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective October 4, 2019, as she no longer had residuals or disability due to her
accepted May 6, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

